UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6395 Dreyfus New York Municipal Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus New York Municipal Cash Management April 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments98.9% Rate (%) Date Amount ($) Value ($) Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 0.67 5/7/09 8,065,000 a 8,065,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.52 5/7/09 2,900,000 a 2,900,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Key Bank) 1.20 5/7/09 5,000,000 a 5,000,000 Arlington Central School District, GO Notes, BAN 2.75 8/21/09 3,911,400 3,919,033 Avoca Central School District, GO Notes, BAN 2.75 8/26/09 6,000,000 6,010,347 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Young Men's Christian Association of Olean, N.Y. Project) (LOC; Key Bank) 1.50 5/7/09 3,395,000 a 3,395,000 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.70 5/7/09 11,900,000 a 11,900,000 Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (LOC; HSBC Bank USA) 0.70 5/7/09 945,000 a 945,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Liquidity Facility; Key Bank) 1.20 5/7/09 7,800,000 a 7,800,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (LOC; Key Bank) 1.20 5/7/09 10,505,000 a 10,505,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; Key Bank) 1.17 5/7/09 5,785,000 a 5,785,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.68 5/7/09 8,985,000 a 8,985,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.68 5/7/09 10,000,000 a 10,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Bank) 0.68 5/7/09 10,000,000 a 10,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 1.17 5/7/09 3,655,000 a 3,655,000 East Irondequoit Central School District, GO Notes, BAN 2.50 6/18/09 2,500,000 2,501,933 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.52 5/7/09 5,000,000 a 5,000,000 Erie County Industrial Development Agency, Civic Facility Revenue (Heritage Center Project) (LOC; Key Bank) 1.70 5/7/09 1,805,000 a 1,805,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.70 5/7/09 675,000 a 675,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.70 5/7/09 3,535,000 a 3,535,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.70 5/7/09 3,200,000 a 3,200,000 Guilderland Industrial Development Agency, Civic Facility Revenue (Wildwood Programs, Inc. Project) (LOC; Key Bank) 1.40 5/7/09 3,480,000 a 3,480,000 Hamburg Central School District, GO Notes, BAN 3.35 7/2/09 4,700,000 4,708,742 Hempstead Industrial Development Agency, IDR (FCD Lynbrook LLC Facility) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 0.74 5/7/09 6,350,000 a,b 6,350,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.70 5/7/09 1,950,000 a 1,950,000 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (LOC; Citibank NA and Liquidity Facility; Citibank NA) 0.96 5/7/09 52,200,000 a,b 52,200,000 JPMorgan Chase Putter/Drivers Trust (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.54 5/7/09 11,530,000 a,b 11,530,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.70 5/7/09 2,335,000 a 2,335,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.40 6/11/09 29,300,000 29,300,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.57 5/8/09 4,000,000 4,000,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.57 5/14/09 6,000,000 6,000,000 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 5/7/09 17,000,000 a 17,000,000 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.00 5/7/09 23,200,000 a 23,200,000 Metropolitan Transportation Authority, Dedicated Tax Fund Bonds, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 5/7/09 20,000,000 a 20,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (DePaul Properties, Inc. Project) (LOC; Key Bank) 1.20 5/7/09 3,000,000 a 3,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.59 5/7/09 2,380,000 a 2,380,000 Monroe County Industrial Development Agency, IDR (Chaney Enterprise) (LOC; M&T Bank) 0.77 5/7/09 2,250,000 a 2,250,000 Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 0.70 5/7/09 580,000 a 580,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Bank) 0.72 5/7/09 2,700,000 a 2,700,000 Nassau Health Care Corporation, Revenue (Nassau County Guaranteed) (LOC; JPMorgan Chase Bank) 0.50 7/27/09 3,000,000 3,000,000 Nassau Health Care Corporation, Revenue (Nassau County Guaranteed) (LOC; Wachovia Bank) 0.45 5/28/09 5,000,000 5,000,000 Nassau Health Care Corporation, Revenue (Nassau County Guaranteed) (LOC; Wachovia Bank) 0.45 7/7/09 11,950,000 11,950,000 New York City, GO Notes 5.00 6/1/09 3,130,000 3,141,505 New York City, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.95 5/1/09 18,000,000 a 18,000,000 New York City, GO Notes (LOC; Bank of Nova Scotia) 0.45 5/7/09 6,785,000 a 6,785,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.38 5/7/09 8,700,000 a 8,700,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.38 5/7/09 4,800,000 a 4,800,000 New York City, GO Notes (LOC; Landesbank Baden-Wurttemberg) 0.40 5/7/09 6,265,000 a 6,265,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc.) (LOC; Bank of America) 0.40 5/7/09 6,000,000 a 6,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.48 5/7/09 15,000,000 a 15,000,000 New York City Housing Development Corporation, MFMR (Beekman Tower) (LOC; RBS Citizens NA) 3.00 5/7/09 10,345,000 a 10,345,000 New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (155 West 21st Street Development) (Liquidity Facility; FNMA and LOC; FNMA) 0.41 5/7/09 10,000,000 a 10,000,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizens NA) 3.15 5/7/09 7,000,000 a 7,000,000 New York City Industrial Development Agency, Civic Facility Revenue (American Society for Technion Project) (LOC; Allied Irish Banks) 0.95 5/7/09 9,545,000 a 9,545,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; Allied Irish Banks) 1.75 5/7/09 7,540,000 a 7,540,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 1.75 5/7/09 5,205,000 a 5,205,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York - Federation of French Alliances in the United States Project) (LOC; M&T Bank) 0.83 5/7/09 1,865,000 a 1,865,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Bank) 0.68 5/7/09 5,000,000 a 5,000,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Psychotherapy Project) (LOC; JPMorgan Chase Bank) 0.52 5/7/09 2,915,000 a 2,915,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Bank) 0.68 5/7/09 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; Allied Irish Banks) 1.75 5/7/09 5,690,000 a 5,690,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 1.75 5/7/09 2,960,000 a 2,960,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Bank) 0.83 5/7/09 2,400,000 a 2,400,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; BNP Paribas) 0.36 5/7/09 7,000,000 a 7,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 1.00 5/1/09 3,000,000 a 3,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.54 5/7/09 4,375,000 a,b 4,375,000 New York City Transitional Finance Authority, Future Tax Secured Revenue 6.00 8/15/09 6,000,000 c 6,157,198 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Societe Generale) 0.23 5/7/09 6,500,000 a 6,500,000 New York Local Government Assistance Corporation, Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.26 5/7/09 3,900,000 a 3,900,000 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) (LOC; TD Banknorth NA) 0.44 5/7/09 6,000,000 a 6,000,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.43 5/7/09 2,470,000 a 2,470,000 New York State Dormitory Authority, Revenue (Le Moyne College) (LOC; TD Banknorth NA) 0.44 5/7/09 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; RBS Citizens NA) 4.00 5/7/09 6,500,000 a 6,500,000 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Liquidity Facility; Bank of Nova Scotia) 0.38 5/7/09 7,200,000 a 7,200,000 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Liquidity Facility; HSH Nordbank) 0.40 5/7/09 6,265,000 a 6,265,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.52 5/7/09 19,300,000 a 19,300,000 New York State Dormitory Authority, Revenue (Rochester Friendly Home) (LOC; M&T Bank) 0.42 5/7/09 3,200,000 a 3,200,000 New York State Dormitory Authority, Revenue (Saint John's University) (LOC; JPMorgan Chase Bank) 0.46 5/7/09 8,700,000 a 8,700,000 New York State Dormitory Authority, Revenue (Samaritan Medical Center) (LOC; HSBC Bank USA) 0.45 5/7/09 3,400,000 a 3,400,000 New York State Dormitory Authority, Revenue (Samaritan Medical Center) (LOC; Key Bank NA) 1.20 5/7/09 8,000,000 a 8,000,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 3.15 5/7/09 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) 0.32 5/7/09 8,300,000 a 8,300,000 New York State Dormitory Authority, Revenue (Wagner College) (LOC; TD Banknorth NA) 0.38 5/7/09 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.50 5/7/09 20,000,000 20,000,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.50 5/7/09 6,125,000 6,125,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.45 6/8/09 5,000,000 5,000,000 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Liquidity Facility; Citibank NA) 0.63 5/7/09 7,095,000 a,b 7,095,000 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.31 5/7/09 3,300,000 a 3,300,000 New York State Housing Finance Agency, Housing Revenue (70 Battery Place) (LOC; FNMA) 0.37 5/7/09 20,600,000 a 20,600,000 New York State Housing Finance Agency, Housing Revenue (300 East 39 Street) (Liquidity Facility; FNMA and LOC; FNMA) 0.41 5/7/09 4,800,000 a 4,800,000 New York State Housing Finance Agency, Housing Revenue (316 Eleventh Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.41 5/7/09 25,500,000 a 25,500,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wachovia Bank) 0.58 5/7/09 9,000,000 a 9,000,000 New York State Housing Finance Agency, Housing Revenue (Avalon Bowery Place II) (LOC; Bank of America) 0.70 5/7/09 12,000,000 a 12,000,000 New York State Housing Finance Agency, Housing Revenue (Normandie Court I Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.27 5/7/09 4,850,000 a 4,850,000 New York State Housing Finance Agency, Housing Revenue (North End Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.31 5/7/09 1,700,000 a 1,700,000 New York State Housing Finance Agency, Revenue (Worth Street) (LOC; FNMA) 0.41 5/7/09 9,400,000 a 9,400,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.42 5/7/09 7,400,000 a 7,400,000 New York State Thruway Authority, General Revenue (Liquidity Facility: Citibank NA and LOC; Citibank NA) 0.92 5/7/09 10,250,000 a,b 10,250,000 New York State Urban Development Corporation, COP (James A. Farley Post Office Project) (Liquidity Facility; Citigroup Inc. and LOC; Citigroup Inc.) 1.57 5/7/09 32,550,000 a,b 32,550,000 Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 1.17 5/7/09 3,300,000 a 3,300,000 Niagara County Industrial Development Agency, Civic Facility Revenue (Niagara University Project) (Liquidity Facility; HSBC Bank USA) 0.43 5/7/09 5,000,000 a 5,000,000 Onondaga County Industrial Development Agency, IDR (General Super Plating Company, Inc. Project) (LOC; Citizens Bank of Pennsylvania) 4.45 5/7/09 1,970,000 a 1,970,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Bank) 0.72 5/7/09 2,380,000 a 2,380,000 Ontario County Industrial Development Agency, Civic Facility Revenue (CHF-Finger Lakes, L.L.C. Civic Facility) (LOC; RBS Citizens NA) 3.15 5/7/09 4,000,000 a 4,000,000 Ontario County Industrial Development Agency, Civic Facility Revenue (Friends of the Finger Lakes Performing Arts Center, Inc. Civic Facility) (LOC; RBS Citizens NA) 3.75 5/7/09 6,565,000 a 6,565,000 Ontario County Industrial Development Agency, IDR (Dixit Enterprises/Newtex Industries, Inc. Facility) (LOC; HSBC Bank USA) 0.70 5/7/09 2,670,000 a 2,670,000 Orange County Industrial Development Agency, Civic Facility Revenue (Saint Luke's Cornwall Hospital Project) (LOC; Key Bank) 1.17 5/7/09 3,900,000 a 3,900,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 1.40 5/7/09 3,155,000 a 3,155,000 Plattsburgh, BAN (Municipal Lighting) 2.50 6/19/09 2,300,000 2,301,664 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.47 5/13/09 14,010,000 14,010,000 Port Authority of New York and New Jersey, Equipment Notes 0.69 5/7/09 10,500,000 a 10,500,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligation) (Liquidity Facility; JPMorgan Chase Bank) 0.45 5/1/09 5,800,000 a 5,800,000 Port Jefferson Union Free School District, GO Notes, TAN 2.50 6/30/09 5,900,000 5,906,328 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; Commerce Bank N.A.) 0.44 5/7/09 3,700,000 a 3,700,000 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 0.55 5/7/09 7,760,000 a 7,760,000 Rensselaer Industrial Development Agency, Senior Housing Revenue (Brunswick Senior Housing Project) (LOC; FHLB) 0.60 5/1/09 3,290,000 a 3,290,000 Saint Lawrence County Industrial Development Agency, Civic Facility Revenue, Refunding (Claxton-Hepburn Medical Center Project) (LOC; Key Bank) 1.17 5/7/09 3,600,000 a 3,600,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Bank) 0.72 5/7/09 5,660,000 a 5,660,000 Stillwater Central School District, GO Notes, BAN 2.75 9/24/09 4,000,000 4,009,392 Suffolk County Industrial Development Agency, IDR (Wolf Family LLC/Contract Pharmacal Corporation Facility) (LOC; HSBC Bank USA) 0.70 5/7/09 4,080,000 a 4,080,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.72 5/7/09 2,780,000 a 2,780,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 1.17 5/7/09 3,305,000 a 3,305,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 1.17 5/7/09 5,000,000 a 5,000,000 Syracuse Industrial Development Agency, Housing Revenue (Masonic Lofts LLC Project) (LOC; Key Bank) 1.70 5/7/09 4,050,000 a 4,050,000 TSASC, Inc. of New York, Tobacco Flexible Amortization Bonds 6.25 7/15/09 22,000,000 c 22,418,129 TSASC, Inc. of New York, Tobacco Flexible Amortization Bonds 6.38 7/15/09 12,925,000 c 13,181,571 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Bank) 0.78 5/7/09 1,385,000 a 1,385,000 Wayland-Cohocton Central School District, GO Notes, BAN 2.75 6/26/09 9,300,000 9,308,376 Wells Fargo Stage Trust (Metropolitan Transportation Authority, Dedicated Tax Fund Bonds) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.57 5/7/09 17,890,000 a,b 17,890,000 Westchester County Health Care Corporation, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.85 5/8/09 20,000,000 20,000,000 Westchester County Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 1.25 5/7/09 1,800,000 a 1,800,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; Allied Irish Banks) 1.75 5/7/09 15,680,000 a 15,680,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Rye YMCA Project) (LOC; Allied Irish Banks) 1.25 5/7/09 2,250,000 a 2,250,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 0.78 5/7/09 30,000,000 a 30,000,000 Yonkers Industrial Development Agency, Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.57 5/7/09 4,215,000 a,b 4,215,000 Total Investments (cost $1,029,409,218) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, these securities amounted to $146,455,000 or 14.1% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 1,029,409,218 Level 3 - Significant Unobservable Inputs 0 Total 1,029,409,218 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was extended by the Treasury until April 30, 2009 and has been extended by the Treasury until September 18, 2009, after which the Secretary of the Treasury will review the need for, and terms of, the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York Municipal Cash Management By: /s/ J. David Officer J. David Officer President Date: June 17, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: June 17, 2009 By: /s/ James Windels James Windels Treasurer Date: June 17, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
